DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	This application discloses and claims only subject matter disclosed in prior Application no. 16/172,501, filed 26 October 2018, and now US PAT No. 10,764,126 which claims priority to provisional Application No. 62/072976 filed 30 October 2014 and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes as a continuation (see 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq).

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 14 contain similar limitations and inventive concepts to the allowable limitations of at least Claim 1 of prior application no. 16/172,501 now US PAT No. 10,764,126.

4.	Thus, Claims 1-20 are considered allowable for analogous reasons as highlighted in related US AP. No. 16/172,501. 

5.	When taken in context the independent claims as a whole were not uncovered in the prior art, the dependent claims are also allowed as they depend upon allowable independent claims.



7.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451